 


 

[f1031.jpg]




             

             


[f1032.jpg]

             

             


[f1033.jpg]

             

             


[f1034.jpg]

             

             


[f1035.jpg]

             

             


[f1036.jpg]

             

             


[f1037.jpg]

             

             


[f1038.jpg]

             

             


[f1039.jpg]

             

             


[f10310.jpg]

             

             


[f10311.jpg]

             

             


[f10312.jpg]

             

             

 

[f10313.jpg]


             

             



[f10314.jpg]


             

             

 

[f10315.jpg]

 



             

             



 

 

[f10316.jpg]



             

             

